FILED
                             NOT FOR PUBLICATION                            AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AGUSTIN ROMERO-MEZA,                             No. 13-72908

               Petitioner,                       Agency No. A075-522-150

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Agustin Romero-Meza, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider the BIA’s dismissal of his appeal from an immigration judge’s decision

terminating his removal proceedings. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because an order terminating removal proceedings is not a final order of

removal, we lack jurisdiction to consider Romero-Meza’s petition for review of his

motion to reconsider the dismissal of his appeal of the order terminating removal

proceedings. See Alcala v. Holder, 563 F.3d 1009, 1013-16 (9th Cir. 2009); see

also 8 U.S.C. § 1252(b)(9) (“Judicial review of all questions of law and fact . . .

shall be available only in judicial review of a final order [of removal].”).

      To the extent Romero-Meza contends that the court has jurisdiction to

review his 1999 expedited removal order, this contention fails. See 8 U.S.C.

§ 1252(e)(2); Garcia de Rincon v. Dep’t. of Homeland Sec., 539 F.3d 1133, 1138-

39 (9th Cir. 2008) (“[W]hatever relief might be gained by the operation of

§ 1252(a)(2)(D) and the ‘gross miscarriage’ standard, it is unavailable to

[petitioner] because her underlying removal order is an expedited removal order

that is subject to additional jurisdictional bars—8 U.S.C. §§ 1252(a)(2)(A) and

1252(e) . . . [and §] 1252(e) only permits review of expedited removal orders in a

habeas corpus petition” (emphasis in original)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    13-72908